Citation Nr: 1803720	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Board remanded this matter for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Here, in July 2016, the Board remanded this issue in order to afford the Veteran with a VA traumatic brain injury examination to clarify the nature and etiology of the Veteran's claimed disability.

Thus, in January 2017, the Veteran was afforded a VA examination, in which the VA examiner concluded that in order to provide a complete medical opinion, the Veteran's separation examination report must be provided.  See January 2017 VA Initial Evaluation of Residuals of Traumatic Brain Injury Disability Benefits Questionnaire.  To date, the record does not reflect that the VA examiner was provided with the Veteran's separation examination report for review; thus, a completed medical opinion was not provided.

Therefore, upon remand, the Veteran's separation examination report must be provided to the VA examiner.  Upon review of the Veteran's separation examination report, and any other documents deemed necessary, the VA examiner is asked to provide a completed medical opinion as to nature and etiology of the Veteran's claimed residuals of a head injury.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding that VA should ensure that any recommended test or evidentiary development is undertaken so that a definite medical opinion can be obtained).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's separation examination report and associate it with the claims file.

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  After completing the above development to the extent possible, forward the Veteran's claims file, to specifically include the Veteran's separation examination report, to the January 2017 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  After a review of the evidence, the examiner should address the following:

Identify any residuals of a head injury.  For any residuals of a head injury identified, determine whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of a head injury are related to the Veteran's service, to include any in-service head injuries. 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2.  After all development has been completed, re-adjudicate the claim.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

